Citation Nr: 1643112	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with hiatal hernia since August 31, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral flat fleet prior to November 5, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1984 to December 2004.  The Veteran received an other than honorable discharge (OTH) at the end of his service and for Veterans' Administration purposes it has been found that his service from July 1984 to January 30, 1999, is honorable and his service from January 31, 1999, to December 2004 is OTH. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2012, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran was also afforded a hearing in March 2011, but for issues not currently before the Board.  Transcripts of the hearings were created and associated with the claims file.

In July 2011 and March 2014, the Board remanded the above issues for additional development.  In a January 2015 decision, the Board denied a compensable rating for GERD at all times since August 31, 2009; granted a 10 percent rating for bilateral flat fleet prior to November 5, 2011; and denied a rating in excess of 30 percent for bilateral flat fleet since November 5, 2011.

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 order, the Court granted the parties' joint motion for remand (JMR) and vacated and remanded the January 2015 Board decision to the extent that it denied a compensable rating for GERD at all times since August 31, 2009, and denied more than a 10 percent rating for the bilateral flat fleet prior to November 5, 2011.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the August 2016 order and JMR, the Board finds that the appeal needs to be remanded to obtain needed VA medical opinions as to the severity of the Veteran's service-connected GERD since August 31, 2009, and his bilateral flat fleet prior to November 5, 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled). 

Given the March 2016 order and JMR, the Board finds that the GERD examiner in providing the requested opinion should consider the medical evidence found in the record that documents the Veteran's complaints and/or treatment for hematemesis or melena, a linear erosion across the epigastric junction with a healing Mallory Weiss tear, bleeding in the upper gastrointestinal area, pyrosis, and sleep disturbance from esophageal reflux as well as his competent lay complaints regarding vomiting blood.  See Stegall; Forcier; McBurney.

Likewise, given the March 2016 order and JMR, the VA feet examiner in providing the requested opinion should consider whether the diagnosis of hyperkeratotic tissue seen in the Veteran's treatment records constitutes characteristic callosities.  Id.  In providing this opinion, the examiner should also comment on, among other things, the January 2006 VA treatment record that reflects the examining nurse's finding that he suffered from calluses of the feet and the claimant's June 2007 statement that he had received medical treatment for calluses on his feet and for "internal warts on the calluses."  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-September 2014 treatment records from the Tennessee Valley VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Schedule the Veteran for an examination to determine the severity of his GERD with hiatal hernia since August 31, 2009.  The claims folder should be made available to and reviewed by the examiner.  

After a review of the claims file and an examination of the Veteran, the examiner is to identify all adverse pathology found to be present since August 31, 2009, to include, among other things, pain, vomiting, material weight loss, hematemesis, melena, anemia, and/or other symptom combinations productive of severe impairment of health.

In providing the opinion as to the severity of the Veteran's disability, the examiner should comment on, among other things, the medical evidence found in the record that document his complaints and/or treatment for hematemesis or melena, a linear erosion across the epigastric junction with a healing Mallory Weiss tear, bleeding in his upper gastrointestinal area, pyrosis, and sleep disturbance from esophageal reflux as well as the Veteran's competent lay claims regarding observable symptoms of his disability including vomiting blood.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Obtain a retroactive medical opinion as to the severity of the Veteran's flat fleet prior to November 5, 2011.  The claims folder should be made available to and reviewed by the examiner.  

After a review of the claims file, the examiner is to identify all adverse foot pathology found to be present prior to November 5, 2011, to include, among other things, whether he had objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.  

The examiner should also provide an opinion as to whether the hyperkeratotic tissue, as noted in the medical evidence of record, constituted characteristic callosities.  

In providing the opinion as to the severity of the Veteran's disability, the examiner should comment on, among other things, the January 2006 VA treatment record that reflects the examining nurse's finding that he suffered from calluses of the feet and the Veteran's competent lay claims regarding observable symptoms of his flat feet including the claimant's June 2007 statement that he had received medical treatment for calluses on his feet and for "internal warts on the calluses."

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the December 2014SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

